McPHERSON, Circuit Judge.
In the first instance the proceeding in this case was before a United States commissioner under the Chinese Exclusion Acts. .The commissioner ordered the appellant to be de*211ported, and on appeal the District Court affirmed the order. Each tribunal heard and saw the witnesses, and their concurring judgment should not lightly be disturbed. The act of Congress puts the burden on the Chinese person of proving his right to be in the country — in this case, his citizenship — and after carefully reading all the evidence we see no reason to disagree with the conclusion of the commissioner and the court below that the appellant’s birth in this country has not been established. United States v. Hom Lin (C. C. A. 2d Cir.) 223 Fed. 520; Fong Ping Ngar v. United States (C. C. A. 2d Cir.) 223 Fed. 523.
The order is affirmed, on Judge Thomson’s opinion, which has not been elsewhere reported and will be found in the statement above.

<&wkey;For other eases sos same topic & KEY-NUMBER in ail Key-Numbered Digests & Indexes